DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the other surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the other surface” will be interpreted as “an other surface”.  Further, claim 6 is rejected since it depends from claim 5.

Claim 5 recites the limitation "said conductive frame groove" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 appears to recite a same structure as that of claim 1, from which it depends, without further limiting it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al. (US 2013/027459) in view of Park et al. (US 2013/0122329).
Regarding claims 1, 4, and 9, Schroder et al. discloses in Figs 1-13, a battery module (ref 1) for improving safety, comprising: at least one fixing frame (refs 2, 48); a plurality of battery cells (refs 5) arranged on said fixing frame (refs 2, 48); a plurality of conductive sheets (refs 79, Fig 9a) respectively connected with two of said battery cells (refs 5) in series ([0119], [0142]).
Schroder et al. does not explicitly disclose one or more protection units connected with two of said conductive sheets, and said battery cells connected to said conductive sheets being connected in parallel via said protection unit, wherein when a temperature of said protection unit is greater than a preset temperature, or a current flowing through said protection unit is greater than a preset current, said protection unit will be disconnected or blown, said protection unit is connected with said battery cells of two said series battery cells in parallel, said protection unit is connected with said battery cells of two said series battery cells in parallel, wherein the protection unit is a thermal fuse, a current fuse, a solder wire, a single-core copper wire, a self-resetting fuse or a resistor.
Park et al. discloses in Figs 1-6, a battery pack (ref 1) including a plurality of unit cells (refs 100, 200) connected in series ([0038]) and further connected in parallel with two cells (of refs 100, 200) via a protection circuit (ref 32, [0038], [0061]).  The protection circuit (ref 32) comprises a resistor ([0052]) and protects from over-current conditions ([0037]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protection circuit and respective parallel connection with cells disclosed by Park et al. by connecting to conductive sheets of Schroder et al. to protect the battery module from over-current conditions, enhancing overall battery module safety.

Regarding claim 3, modified Schroder et al. discloses all of the claim limitations as set forth above and also discloses said plurality of battery cells (refs 5) are arranged along a first direction and a second direction (both depicted in Fig 6d), said first direction is perpendicular to said second direction (both depicted in Fig 6d), and said battery cells in said second direction are arranged in the same direction (depicted in Fig 6d).
Further, while the reference does not adjacent said battery cells in said first direction are arranged in opposite direction of said second direction it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reverse the position of the cells in the first direction compared to the second direction, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167



Regarding claim 6, modified Schroder et al. discloses all of the claim limitations as set forth above and also discloses two fixing frames (each of ref 2 and 48) being disposed two ends (top end and bottom end, Fig 1) of said battery cells (refs 5) respectively.

Regarding claim 7, modified Schroder et al. discloses all of the claim limitations as set forth above and also discloses a first conductive sheet (ref 76, Fig 9a, left side) and a second conductive sheet both (ref 76, Fig 9a, right side) being connected with part of said battery cells (refs 5) in parallel  ([0119], Fig 9a) to be a positive terminal (left side ref 76, Fig 9a, [0119]) and a negative terminal (right side ref 76, Fig 9a, [0119]) of said battery module (ref 1) respectively.


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sun et al. (US 2015/0244045) discloses in Figs 1-4, a battery module (ref 100) including a battery assembly (ref 20) comprising multiple units/cells (refs 21).  The battery unit is secured within a fixing frame (ref 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725